FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

ALASKAN INDEPENDENCE PARTY;            
LINDA WINKELMAN; ALASKA
LIBERTARIAN PARTY, INC.; SCOTT               No. 07-35186
KOHLHAAS,                                      D.C. No.
              Plaintiffs-Appellants,
                v.                        CV-06-00040-TMB
                                               ORDER
STATE OF ALASKA, Division of                 AMENDING
Elections; LOREN LEMAN                         OPINION
Lieutenant Governor,
             Defendants-Appellees.
                                       
                   Filed October 22, 2008

   Before: Dorothy W. Nelson, A. Wallace Tashima and
           Raymond C. Fisher, Circuit Judges.


                          ORDER

   A docketing error based on appellants’ notice of appeal
resulted in the court erroneously referring to appellants as
“Alaska Independence Party” instead of “Alaskan Indepen-
dence Party”. Therefore, the opinion filed October 6, 2008, at
slip op. 14117, is amended as follows:

  The caption of the opinion shall read:




                            14723
14724      ALASKAN INDEPENDENCE PARTY v. ALASKA



ALASKAN INDEPENDENCE PARTY;            
LINDA WINKELMAN; ALASKA
LIBERTARIAN PARTY, INC.; SCOTT
KOHLHAAS,                                    No. 07-35186
              Plaintiffs-Appellants,
                v.                            D.C. No.
                                           CV-06-00040-TMB
STATE OF ALASKA, Division of                   OPINION
Elections; LOREN LEMAN
Lieutenant Governor,
             Defendants-Appellees.
                                       
   In addition, any reference to “Alaska Independence Party”
throughout the opinion shall be replaced with “Alaskan Inde-
pendence Party.”

   The Clerk of Court is instructed to amend the court docket
to reflect the correct name of the parties.
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2008 Thomson Reuters/West.